Title: General Orders, 8 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Friday Novr 8th 1782
                     Parole Xerxes.
                     Countersigns, Yarmouth, Leland.
                  
                  For duty tomorrow the Jersey brigade.
                  The Quarter Master general having represented his inability to procure forage during the Winter for the whole number of horses allowed to the General and other officers of the Line and Staff who remain with the troops in the New Windsor Cantonments, has proposed to supply in the following proportion—which has been approved by the Commander in Chief:
                  To a Major Genl Rations for three horses
                  each of his Aides 1Brigr and Adjutant Genl 3Brigr General2His aide 1Inspector of the Northern army  As they will have to2visit & Muster DetachtsAssistant Inspector2Each field officer 1Captain of Engineers1Brigade Major1Brigade Qr Master1Regimental Pay Master1Assistants of Adjs General each1Geographer & Assists together 1Judge Advocate1Director of Hospitals2each hospital Physician 1Apothecary1Purveyor or Steward1Chaplain1Commisary of Prisoners His businessoften requiring his absence2Quarter Master Genl2each of his Assistants1Commissary of forage2each of his Assistants who areemployed riding in the country1Waggon Master Genl2Each of his assistance employed on duty of riding1
                  
                  
                  It will be optional in those who are entitled to keep a greater number of horses than are allowed in the foregoing, to deliver up the surplus to the Quarter Master General who will send them to some distance from Camp and keep them at public expence, or they may keep them at their own charge and he will pay them the amount of the rations which such horses would have drawn had they remained with the army. 
               